Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the Common Shares, $0.01 par value per share, of PulteGroup, Inc., a Michigan corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:January 27, 2017 WILLIAM J. PULTE TRUST DTD 01/26/90 By: /s/ William J. Pulte Name: William J. Pulte Title: Trustee /s/ William J. Pulte WILLIAM J. PULTE
